J. A21041/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                    v.                    :
                                          :
ALVIN BANKS,                              :         No. 317 EDA 2019
                                          :
                         Appellant        :


            Appeal from the PCRA Order Entered January 16, 2019,
             in the Court of Common Pleas of Philadelphia County
               Criminal Division at No. CP-51-CR-0006388-2012


BEFORE: LAZARUS, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED NOVEMBER 16, 2020

        Alvin Banks appeals the January 16, 2019 order, entered in the Court of

Common Pleas of Philadelphia County, dismissing his first petition filed

pursuant to the Post Conviction Relief Act (“PCRA”).1 After careful review, we

affirm.

        We take the underlying facts and procedural history in this matter from

our decision on direct appeal, and the PCRA court’s December 31, 2019

opinion.

                   On May 12, 2012, at around 10:30 p.m.,
                   Lacey Walerski, one of the complainants,
                   walked to the Copper Clover, a
                   neighborhood bar in Port Richmond.
                   There, Ms. Walerski met her boyfriend,
                   John Buettler, and they left together
                   shortly thereafter.   As the pair was

1   See 42 Pa.C.S.A. §§ 9541-9546.
J. A21041/20


               walking home, they stopped at the corner
               of Agate Street and Allegheny Avenue, a
               well-lighted place across the street from
               Northeastern Hospital. As Ms. Walerski
               was saying goodnight to Mr. Buettler, an
               old, red pick-up truck equipped with a
               ladder rack drove up and stopped nearby.
               [Appellant] approached with a gun, placed
               it to Ms. Walerski’s head, and forced her
               and her companion to the ground.
               Ms. Walerski noticed that [appellant] had
               a distinctive limp as he walked.
               [Appellant] demanded that she “give up
               all [her] shit”. He took her earrings,
               cellular   telephone,    and    handbag.
               [Appellant] then pointed the gun at
               Mr. Buettler’s head, threatened to kill
               him, and demanded his belongings.
               [Appellant] stole Mr. Buettler’s wallet,
               cellular   telephone,    and    sneakers.
               [Appellant] ordered Ms. Walerski and
               Mr. Buettler to count to 100 and not look
               at him. As [appellant] approached the
               truck, Ms. Walerski noticed another man
               standing next to the driver’s side door.
               The two men entered the truck and drove
               away.

               After the assailants fled, Ms. Walerski and
               Mr. Buettler ran into Allegheny Avenue
               and flagged down a police cruiser.
               Ms. Walerski was visibly shaken and told
               the officers the details of the robbery,
               including a description of the truck and
               attackers. Ms. Walerski and Mr. Buettler
               were driven to the police station, and
               eventually were taken to another location
               where      they     positively    identified
               [appellant] and the driver, later identified
               as    Tracey     Marrow     (a.k.a.   Yusef
               Johnson)[.]

               At 11:45 p.m. on         May 12, 2012,
               Philadelphia Police      Officer Michael


                                  -2-
J. A21041/20


               Szelagowski was on routine patrol when
               he received a report of a robbery nearby.
               Moments later, Officer Szelagowski
               observed Ms. Walerski and Mr. Buettler
               screaming for help. Ms. Walerski was
               “petrified, shaking, [and] very nervous.”
               Mr. Buettler was coherent, and did not
               appear intoxicated.

               Police Officer Danny Wright was also on
               patrol that evening when he received a
               report of a gun-point robbery where the
               assailants had fled in a red truck with
               ladder racks.     Approximately thirty to
               forty    minutes     after     the    report,
               Officer Wright observed a red truck
               disregard a stop sign.        Officer Wright
               activated his cruiser’s lights and siren, but
               the suspect vehicle did not stop for two
               blocks. As the truck pulled over, the
               passenger alighted and fled on foot.
               Officer Wright arrested the driver, who
               was      subsequently       identified     as
               [appellant]. The passenger, Marrow, was
               later arrested by Officer William Nagy and
               a 9 millimeter-styled BB gun was
               recovered. During Officer Nagy’s pursuit
               of the [sic] Marrow, the suspect did not
               have a limp.      Officers also recovered
               Ms. Walerski’s and Mr. Buettler’s personal
               items from [appellant], the red truck, and
               Marrow.

               Detective James Weiss headed the
               robbery investigation.     He interviewed
               both Ms. Walerski and Mr. Buettler, the
               officers involved, and prepared the arrest
               report for [appellant]. In the report when
               describing the post-incident identification
               of the assailants, Detective Weiss testified
               that he transposed the names of the
               suspects. The report incorrectly indicated
               Marrow was the perpetrator of the
               robbery, while [appellant] was the


                                   -3-
J. A21041/20


                    getaway driver. This transposition was
                    contrary to the witnesses’ statements and
                    the testimony at trial, and was merely a
                    scrivener’s error.

                    Finally, Police Officer Eric Pross testified
                    that he was at the courthouse for another
                    matter      during     [appellant’s]   trial.
                    Officer Pross observed [appellant] in the
                    hallway outside the courtroom for
                    approximately      twenty minutes and
                    testified that [appellant] had an “obvious”
                    limp.

              Trial [c]ourt [o]pinion, 02/24/2015 at 2-4 (citations
              and footnotes omitted).

              Following a three-day trial, [appellant] was found
              guilty [of two counts of robbery, conspiracy, and
              possessing an instrument of crime.][2] See N.T.
              2/28/14 at 13. Following sentencing,[3] [appellant]
              filed a timely post-sentence motion, which was denied
              by operation of law on September 3, 2014.

Commonwealth v. Banks, 2015 WL 6675503 at **1-2 (Pa.Super. Aug. 21,

2015) (unpublished memorandum).

        This court affirmed the judgment of sentence on August 21, 2015. See
id.    On February 29, 2016, the Supreme Court of Pennsylvania denied

appellant’s request for leave to appeal. Commonwealth v. Banks, 132 A.3d
456 (Pa. 2016) (parallel citation omitted).




2   18 Pa.C.S.A. §§ 3701(a)(1)(ii), 903, and 907(a), respectively.

3 The trial court sentenced appellant to an aggregate term of 10 to 30 years’
imprisonment.


                                        -4-
J. A21041/20

        On August 29, 2016, appellant filed the instant, timely PCRA petition.

The PCRA court appointed counsel, who filed an amended petition on

March 16, 2018. On June 14, 2018, counsel filed a supplemental amended

PCRA petition. On November 20, 2018, the Commonwealth filed a motion to

dismiss. Following oral arguments, the PCRA court filed a notice of intent to

dismiss pursuant to Pa.R.Crim.P. 907. On January 16, 2019, the PCRA court

denied the petition; the instant, timely appeal followed.4

        On appeal, appellant raises the following issues for our review:5

              [1.]   Whether    the    Commonwealth        committed
                     prosecutorial misconduct by allowing false
                     testimony to be presented at trial[?]

              [2.]   Whether the court erred in not granting relief on
                     the PCRA [p]etition alleging counsel was
                     ineffective[?]

              [3.]   Whether the court erred in denying the
                     [a]ppellant’s PCRA [p]etition without an
                     evidentiary hearing on the issues raised in the
                     amended PCRA [p]etition regarding trial
                     counsel’s ineffectiveness[?]

Appellant’s brief at 9.

        Appellant appeals from the denial of his PCRA petition. Our standard of

review is settled.     We review the denial of a post-conviction petition to

determine whether the record supports the PCRA court’s findings and whether


4 In response to the PCRA court’s order, appellant filed a timely concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
On December 31, 2019, the PCRA court issued an opinion.

5   For ease of disposition, we have reordered the issues in appellant’s brief.


                                        -5-
J. A21041/20

its order is otherwise free of legal error.   See Commonwealth v. Faulk,

21 A.3d 1196, 1199 (Pa.Super. 2011). To be eligible for relief pursuant to the

PCRA, appellant must establish, inter alia, that his conviction or sentence

resulted from one or more of the enumerated errors or defects found in

42 Pa.C.S.A. § 9543(a)(2). See 42 Pa.C.S.A. § 9543(a)(2). He must also

establish that the issues raised in the PCRA petition have not been previously

litigated or waived. See 42 Pa.C.S.A. § 9543(a)(3). An allegation of error “is

waived if the petitioner could have raised it but failed to do so before trial, at

trial, during unitary review, on appeal or in a prior state postconviction [sic]

proceeding.” 42 Pa.C.S.A. § 9544(b). Further,

            . . . a PCRA petitioner is not automatically entitled to
            an evidentiary hearing. We review the PCRA court’s
            decision dismissing a petition without a hearing for an
            abuse of discretion.

                  [T]he right to an evidentiary hearing on a
                  post-conviction petition is not absolute. It
                  is within the PCRA court’s discretion to
                  decline to hold a hearing if the petitioner’s
                  claim is patently frivolous and has no
                  support either in the record or other
                  evidence. It is the responsibility of the
                  reviewing court on appeal to examine
                  each issue raised in the PCRA petition in
                  light of the record certified before it in
                  order to determine if the PCRA court erred
                  in its determination that there were no
                  genuine issues of material fact in
                  controversy and in denying relief without
                  conducting an evidentiary hearing.

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa.Super. 2014) (citations

omitted).


                                      -6-
J. A21041/20

      In his first claim, appellant contends the assistant district attorney

committed misconduct by allowing several Commonwealth witnesses to

provide false testimony.    (Appellant’s brief at 20-25.)    However, appellant

waived this claim.     See 42 Pa.C.S.A. § 9544(b) (“For purposes of this

subchapter, an issue is waived if the petitioner could have raised it but failed

to do so before trial, at trial, during unitary review, on appeal or in a prior

state postconviction [sic] proceeding.”). We note, generally, claims of trial

prosecutorial misconduct, other than those enumerated in 42 Pa.C.S.A.

§ 9543(a)(2)(i-viii), are not cognizable under the PCRA. Here, appellant could

have raised his claims of prosecutorial misconduct on direct appeal, but he

failed to do so.   Accordingly, we need not address appellant’s first issue

further.

      In his second issue, appellant contends he received ineffective

assistance of trial counsel. (Appellant’s brief at 25-34.) Specifically, appellant

maintains trial counsel: (1) requested an improper jury instruction (id. at

25-26); (2) wrongly advised appellant not to testify (id. at 26-29); (3) failed

to object to a surprise witness (id. at 29-30); (4) failed to investigate and call

a potential defense witness (id. at 30-31); (5) failed to litigate a motion to

suppress and to request a charge pursuant to Commonwealth v. Kloiber,

106 A.2d 820 (Pa. 1954) (parallel citation omitted); (appellant’s brief at

30-34). Our standard of review is long settled:

            With respect to claims of ineffective assistance of
            counsel, counsel is presumed to be effective, and the


                                      -7-
J. A21041/20


            petitioner bears the burden of proving to the contrary.
            To prevail, the petitioner must plead and prove, by a
            preponderance of the evidence, the following three
            elements: (1) the underlying claim has arguable
            merit; (2) counsel had no reasonable basis for his or
            her action or inaction; and (3) the petitioner suffered
            prejudice as a result of counsel’s action or inaction.
            With regard to the second prong (reasonable basis),
            we do not question whether there were other more
            logical courses of action which counsel could have
            pursued; rather, we must examine whether counsel’s
            decisions had any reasonable basis. We will hold that
            counsel’s strategy lacked a reasonable basis only if
            the petitioner proves that a foregone alternative
            offered a potential for success substantially greater
            than the course actually pursued. Our review of
            counsel’s performance must be highly deferential. To
            establish the third element (prejudice), the petitioner
            must show that there is a reasonable probability that
            the outcome of the proceedings would have been
            different but for counsel’s action or inaction.

            Because a petitioner’s failure to satisfy any of the
            above-mentioned elements is dispositive of the entire
            claim, [a] court is not required to analyze the
            elements of an ineffectiveness claim in any particular
            order of priority; instead, if a claim fails under any
            necessary element of the ineffectiveness test, the
            court may proceed to that element first.

Commonwealth v. Brown, 196 A.3d 130, 150-151 (Pa. 2018) (citations,

internal citations, parallel citations, and quotation marks omitted).

      Appellant’s first ineffective assistance of counsel contention is trial

counsel was ineffective for requesting the trial court instruct the jury

appellant’s co-defendant entered a guilty plea. (Appellant’s brief at 25-26.)

Appellant maintains because he was charged with conspiracy, this allowed the

jury to infer appellant was guilty of conspiracy. (Id. at 25.) We disagree.



                                     -8-
J. A21041/20

      The record reflects appellant and his co-defendant Marrow were going

to be tried together, and Marrow was present during jury selection. (PCRA

court opinion, 12/31/19 at 8.)        Marrow pleaded guilty prior to opening

statements. (Id.) Thus, the trial court believed there needed to be some

explanation to the jury concerning Marrow’s disappearance from the

proceedings.    (Id.)   During a discussion with counsel, appellant’s counsel

stated the following:

              I think just be honest with them. Tell them that
              Mr. Marrow has entered a plea in this case and won't
              be going to trial, and my client will.

              ....

              [] It in no way implies my client’s guilt, and they
              shouldn't consider that at all with respect to him.

Notes of testimony, 2/26/14 at 4. In accordance with this suggestion, prior

to opening statements, the trial court instructed the jury thusly:

              I want to tell you something, that yesterday there
              were two defendants here. The other defendant was
              Tracey Marrow. He has pled guilty. In no way does
              that imply anything about [appellant’s] guilty [sic],
              the defendant who is before you, and is not to be
              considered in any way as to [appellant]. And I want
              to make that clear at the beginning and explain why
              we have one defendant at this point for trial.
Id. at 8-9.    Further, in its closing instructions to the jury with respect to

conspiracy, the trial court stated:

              A defendant cannot be convicted because he or she
              was present with others or even because he or she
              knew what the other or others planned or were doing.
              There must be proof of an agreement between the


                                      -9-
J. A21041/20


            defendant and another person or persons to form or
            continue a conspiracy.

            To be proved guilty of being a conspirator, the
            defendant must have intended to act jointly with the
            other charge and must have intended that the crime
            alleged to be the goal of the conspiracy would be
            committed.

Notes of testimony, 2/27/14 at 72.

      Initially, we note while appellant complains about this approach to the

problem    of   explaining   his   co-defendant’s   sudden   absence   from   the

proceedings (see appellant’s brief at 25-26), he fails to offer any alternatives.

(See id.) Further, counsel’s trial strategy was to show Marrow acted alone in

committing the robbery, and appellant was unaware of what he intended to

do. (See notes of testimony, 2/24/14 at 26-27; 2/27/14 at 18.) The fact

Marrow pleaded guilty to the crimes and the jury was aware of the fact aided

in this strategy.   Also, the trial court’s instructions, quoted above, clearly

informed the jury they were not to consider Marrow’s guilty plea against

appellant, and appellant’s mere presence with Marrow was insufficient to

convict him of conspiracy. It is settled, “[t]he law presumes that the jury will

follow the instructions of the court.” Commonwealth v. Leap, 222 A.3d 386,

392 (Pa.Super. 2019) (citation omitted), appeal denied, 233 A.3d 677 (Pa.

2020). Appellant has pointed to nothing which would indicate the jury did not

follow these instructions and has utterly failed to show counsel’s decision

prejudiced him. Thus, this claim does not merit relief. See Brown, supra at

150-151.


                                       - 10 -
J. A21041/20

      In his second contention of ineffective assistance of trial counsel,

appellant argues counsel was ineffective for advising him not to testify.

(Appellant’s brief at 26-29.)    Appellant’s argument on this issue consists

largely of a precis of what he would have testified to if called. (Id. at 27-28.)

Appellant fails to discuss what specific advice counsel gave him about not

testifying and merely baldly states, “had the jury been allowed to hear from

himself [sic], it would have been sufficient enough to exonerate him.” (Id.

at 29.)

      This claim is belied by the record. The trial court conducted a colloquy

with appellant on the record concerning his right to testify. Appellant stated

under oath he discussed his right to testify with his trial counsel and he had

made his own decision to assert his Fifth Amendment right not to testify.

(Notes of testimony, 2/27/14 at 2-4.) The trial court advised appellant he had

an absolute right to testify, and appellant said he understood. (Id. at 3-4.)

The trial court specifically asked appellant if he had been threatened or

coerced into making the decision not to testify and whether he was making

the decision of his own free will. (Id.) Appellant responded that he was not

being coerced and was making the decision of his own free will. (Id.) “It is

well settled that a defendant who made a knowing, voluntary, intelligent

waiver of testimony may not later claim ineffective assistance of counsel for

failure to testify.”   Commonwealth v. Lawson, 762 A.2d 753, 755

(Pa.Super. 2000) (citations omitted), appeal denied, 781 A.2d 141 (Pa.



                                     - 11 -
J. A21041/20

2001) (parallel citation omitted).      As shown by the above, appellant was

colloquied on the record and made a knowing, voluntary, and intelligent

waiver. Appellant’s claim fails.

      In his third contention, appellant argues counsel was ineffective for not

objecting to the testimony of Commonwealth witness, Police Officer Erik Pross.

(Appellant’s brief at 29-30.)      In its opinion, the PCRA court described the

circumstances underlying Officer Pross’ testimony thusly:

            At the close of the Commonwealth’s case Officer Pross
            was called to testify. Officer Pross testified that on
            the previous day, February 25, 2019, he been [sic] in
            the hallway outside the Courtroom regarding another
            matter and during this time he observed the appellant
            walking up and down the hallway for approximately
            twenty minutes and that during the entire time the
            appellant was walking with “an obvious limp.” On
            cross-examination, Officer Pross stated that the
            assistant district attorney approached him that day
            and asked if he had seen the appellant walking the
            day before with a limp. He further testified that he
            was not told by the assistant district attorney that
            other witnesses testified that the appellant walked
            with a limp. During Officer Pross’ testimony, the
            appellant made a request to demonstrate his walk
            before the jury which was granted by this Court.
            Appellant rose from [the] counsel table and did a
            demonstration of his walk in view of the jury.

PCRA court opinion, 12/31/19 at 12-13 (record citations omitted); see also

notes of testimony, 2/26/14 at 152-156.

      Appellant contends counsel should have objected on the basis this

witness was not on the Commonwealth’s witness list, and had appellant known

in advance about this testimony, he would have been able to hire a



                                       - 12 -
J. A21041/20

“medical expert” to prove he did not limp.6    (Appellant’s brief at 30.)   We

disagree.

     The Pennsylvania Rules of Criminal Procedure provide, in pertinent part:

            (B)   Disclosure by the Commonwealth.

            (1)   Mandatory. In all court cases, on request by the
                  defendant, and subject to any protective order
                  which the Commonwealth might obtain under
                  this rule, the Commonwealth shall disclose to
                  the defendant’s attorney all of the following
                  requested items or information, provided they
                  are material to the instant case.           The
                  Commonwealth shall, when applicable, permit
                  the defendant’s attorney to inspect and copy or
                  photograph such items.

                  (a)   Any evidence favorable to the
                        accused that is material either to
                        guilt or to punishment, and is within
                        the possession or control of the
                        attorney for the Commonwealth;

                  (b)   any     written     confession   or
                        inculpatory statement, or the
                        substance of any oral confession or
                        inculpatory statement, and the
                        identity of the person to whom the
                        confession or inculpatory statement
                        was made that is in the possession
                        or control of the attorney for the
                        Commonwealth;

                  (c)   the defendant’s      prior   criminal
                        record;




6 We note appellant did not attach, to his amended PCRA petition or his
supplemental PCRA petition, the names of any medical experts willing to
testify on his behalf and/or any medical records which would substantiate his
claim.


                                    - 13 -
J. A21041/20


                (d)   the circumstances and results of
                      any identification of the defendant
                      by voice, photograph, or in-person
                      identification;

                (e)   any results or reports of scientific
                      tests, expert opinions, and written
                      or recorded reports of polygraph
                      examinations or other physical or
                      mental    examinations     of   the
                      defendant that are within the
                      possession or control of the
                      attorney for the Commonwealth;

                (f)   any tangible objects, including
                      documents,          photographs,
                      fingerprints, or other tangible
                      evidence; and

                (g)   the transcripts and recordings of
                      any electronic surveillance, and the
                      authority by which the said
                      transcripts and recordings were
                      obtained.

          (2)   Discretionary With the Court.

                (a)   In all court cases, except as
                      otherwise provided in Rules 230
                      (Disclosure of Testimony Before
                      Investigating Grand Jury) and
                      556.10 (Secrecy; Disclosure), if the
                      defendant files a motion for pretrial
                      discovery, the court may order the
                      Commonwealth        to   allow   the
                      defendant’s attorney to inspect and
                      copy or photograph any of the
                      following requested items, upon a
                      showing that they are material to
                      the preparation of the defense, and
                      that the request is reasonable:

                      (i)   the names and addresses
                            of eyewitnesses;


                                  - 14 -
J. A21041/20



                       (ii)    all written or recorded
                               statements,            and
                               substantially     verbatim
                               oral     statements,     of
                               eyewitnesses           the
                               Commonwealth intends
                               to call at trial;

                       (iii)   all written and recorded
                               statements,          and
                               substantially   verbatim
                               oral statements, made by
                               co-defendants, and by
                               co-conspirators        or
                               accomplices,     whether
                               such individuals have
                               been charged or not; and

                       (iv)    any      other   evidence
                               specifically identified by
                               the defendant, provided
                               the      defendant     can
                               additionally     establish
                               that its disclosure would
                               be in the interests of
                               justice.

Pa.R.Crim.P. 573(B)(1) and (2).

     Thus, the disclosure of the names of the Commonwealth’s witnesses is

not mandatory, nor was Officer Pross’ testimony exculpatory.      Moreover,

appellant has not claimed he made a pre-trial request for the Commonwealth’s

witness list. Thus, the Commonwealth was not required to turn over his name

to the defense.    See Commonwealth v. Woodell, 496 A.2d 1210,

1212-1213 (Pa.Super. 1985) (reversing grant of sanctions on Commonwealth

for failing to disclose various information, including witness list, where



                                     - 15 -
J. A21041/20

evidence was not exculpatory, disclosure was not mandatory, and defense

failed to make specific pre-trial discovery request). Thus, there was no basis

for counsel to object to Officer Pross’ testimony on this ground. We will not

fault counsel for failing to make a frivolous objection. See Commonwealth

v. Perez, 103 A.3d 344, 350 (Pa.Super. 2014), appeal denied, 116 A.3d
604 (Pa. 2015) (parallel citation omitted). This claim lacks merit.

      In his fourth contention, appellant contends trial counsel was ineffective

for failing to investigate and call potential defense witness Lenora Smith.

(Appellant’s brief at 30-31.) Appellant states, without explanation, Smith was

in possession of the clothing appellant wore on the night he was arrested and

this would show, “the identification of the clothing worn by the assailant was

not the clothing of [a]ppellant.”7 (Id. at 30.)

            To prove that trial counsel provided ineffective
            assistance for failing to call a witness, a petitioner must
            demonstrate:

                  (1) the witness existed; (2) the witness
                  was available to testify for the defense;
                  (3) counsel knew of, or should have
                  known of, the existence of the witness;
                  (4) the witness was willing to testify for

7 Appellant’s explanation of the nature of Smith’s testimony has not been
consistent. In his original, pro se PCRA petition, he stated she would testify
she was the owner of the truck used on the night of the robbery, she never
allowed co-defendant Marrow to drive it, and appellant did not have a limp.
(Pro se PCRA petition, 8/29/16 at 10-11.) While appellant claimed to have
attached to the petition a letter from Smith, it is not contained in the certified
record. (Id. at 10.) In his amended PCRA petition, he abandoned this claim
and, instead, advanced the clothing claim, summarized above. (Amended
PCRA petition, 12/13/17 at 23.) Appellant did not attach to this petition a
witness statement from Smith.


                                      - 16 -
J. A21041/20


                   the defense; and (5) the absence of the
                   testimony of the witness was so
                   prejudicial as to have denied the
                   defendant a fair trial.

Brown, supra at 167 (citation omitted).

      Here,    appellant   did   not   attach   any   witness   certification   from

Leonora Smith to either his PCRA, amended PCRA petition, or supplemental

PCRA petition, did not delineate how she came to be in possession of this

clothing or how its appearance would contradict the witnesses’ testimony, did

not state that she would testify at a PCRA hearing, and did not indicate she

was ready and willing to testify at trial. These omissions are fatal to his claim.

See Pa.R.Crim.P. 902(A)(15); Brown, supra. This claim fails.

      In his fifth contention, appellant maintains counsel was ineffective for

failing to file a motion to suppress challenging both the stop of the vehicle and

the identification by the victims, and for failing to request the jury be charged

pursuant to Commonwealth v. Kloiber, supra. (Appellant’s brief at 31-34.)

These arguments lack merit.

      Appellant argues counsel was ineffective for failing to file a motion to

suppress because the police improperly stopped his vehicle. (Appellant’s brief

at 31.) Appellant claims, without citation to the record, the vehicle he was

driving did not match the description of the vehicle used in the robbery and

he did not run a stop sign. (Id.)

      Initially, we note     the uncontradicted       trial testimony of Officer

Danny Wright, who was on routine patrol when he heard a radio report about


                                       - 17 -
J. A21041/20

the robbery. Approximately 30-40 minutes later, he observed a vehicle, which

matched the description of the vehicle used in the robbery, run a stop light.

(Notes of testimony, 2/26/14 at 88-89.) This was sufficient to permit the

police to make an investigatory stop of the vehicle. See Commonwealth v.

Harris, 176 A.3d 1009, 1019 (Pa.Super. 2017 (“Pennsylvania law makes clear

that a police officer has probable cause to stop a motor vehicle if the officer

observes a traffic code violation, even if it is a minor offense.”);

Commonwealth v. Simmons, 17 A.3d 399, 403 (Pa.Super. 2011) (holding

there is no “dispute[] that the vehicle in question was subject to a valid stop

as a result of a [] violation of the Pennsylvania Motor Vehicle Code.”), appeal

denied, 25 A.3d 328 (Pa. 2011) (parallel citation omitted). Thus, counsel had

no basis to move to suppress the motor vehicle stop.

      Moreover, appellant does not identify any evidence which was allegedly

obtained in violation of his Fourth Amendment rights.         (Appellant’s brief

at 31.)   He appears to be under the mistaken belief that a successful

suppression motion would have ended the prosecution. However,

            the United States Supreme Court has ruled that an
            illegal arrest, without more, has never been viewed as
            a bar to a subsequent prosecution nor as a defense to
            a valid conviction. A person is not a suppressible fruit
            and any illegality of detention cannot deprive the
            government of the opportunity to prove guilt through
            the introduction of evidence wholly untainted by the
            police misconduct. The Pennsylvania Supreme Court
            has also held that an appellant cannot seek the
            suppression of his very person.




                                     - 18 -
J. A21041/20

Commonwealth v. Standen, 675 A.2d 1273, 1276 (Pa.Super. 1996)

(citations omitted), appeal denied, 685 A.2d 545 (Pa. 1996) (parallel citation

omitted). An illegal arrest also does not provide a basis for suppressing a

witness’s in-court identification of a defendant, so long as the witness, such

as the witnesses in the instant matter, had an independent basis for the

identification. Commonwealth v. Santiago, 209 A.3d 912, 929 (Pa. 2019).

Thus, as appellant has failed to show he was prejudiced by counsel’s failure

to file a motion to suppress the automobile stop, this claim fails. Brown, 106
A.3d 150-151.

      Appellant also claims counsel should have moved to suppress the

identifications as unduly suggestive. (Appellant’s brief at 32-33.) He argues

the victims could not have identified him because they were lying on the

ground during the robbery. (Id. at 32.) He further claims the post-arrest

show-up was unduly suggestive. (Id. 32-33.)

      The PCRA court disposed of this claim as follows:

            In Pennsylvania, whether a defendant is entitled to a
            pre-trial suppression of an identification as unduly
            suggestive and therefore violate of due process is
            determined by evaluating the totality of the
            circumstances. Commonwealth v. Pierce, 786 A.2d
203, 217 (Pa. 2001)[, abrogated on other grounds
            by Commonwealth v. Grant, 813 A.2d 726 (Pa.
            2002)]. The following factors are to be considered in
            determining the admissibility of identification
            evidence: “the opportunity of the witness to view the
            perpetrator at the time of the crime, the witness’s
            degree of attention, the accuracy of his prior
            description of the perpetrator, the level of certainty
            demonstrated at the confrontation and the time


                                    - 19 -
J. A21041/20


            between the crime and the confrontation.[”]
            Commonwealth v. Moye, 836 A.2d 973, 976
            (Pa.Super[.] 2003)[, appeal denied, 851 A.2d 142
            (Pa. 2004) (parallel citation omitted)]. Further, our
            Supreme Court has held that an on[-]scene
            identification made shortly after the occurrence of a
            crime does not offend a suspect’s due process rights
            but rather enhances the reliability of the identification.
            Commonwealth v. Turner, 314 A.2d 496, 498-499
            (Pa. 1974).

            Appellant argues that the complainants did not have
            an opportunity to view the appellant during the
            robbery as they were forced to lay “face down.”
            However, Ms. Walerski testified that she was able to
            see the appellant’s face during the robbery. She
            testified that he was wearing a white tee and walked
            with a limp. She also described the appellant and the
            truck he used to get away following the robbery.
            When taken to the location where appellant was
            stopped she positively identified both the truck and
            the appellant who was still wearing the white tee shirt.

            As such, given the totality of the circumstances,
            including Ms. Walerski’s observation of the appellant’s
            face and white tee shirt, his limp, the truck he fled in
            and her identification of the appellant less than one
            hour after the robbery support the conclusion that
            there would have been no legal basis to support
            suppressing the victims’ out-of-court identifications of
            the appellant. Therefore, counsel cannot be found to
            be ineffective for failing to pursue a meritless motion
            to suppress identification.

PCRA court opinion, 12/31/19 at 16-17 (record citations omitted).

      We have thoroughly reviewed both the law and the record and see no

basis for disturbing the PCRA court’s finding with respect to this issue. We

cannot fault counsel for failing to file a baseless motion. See Perez, 103 A.3d

at 350.



                                     - 20 -
J. A21041/20

      In his last contention of ineffective assistance of counsel, appellant

argues counsel was ineffective for failing to request a Kloiber charge.

(Appellant’s brief at 34.) Appellant never explains the basis for his belief he

was entitled to a Kloiber charge. (See id.)

      A Kloiber charge is “appropriate ‘where there are special identification

concerns:   a witness did not have the opportunity to clearly view the

defendant, equivocated in his identification of a defendant, or had difficulty

making an identification in the past.” Commonwealth v. Reid, 99 A.3d 427,

448 (Pa.Super. 2014) (interior quotation marks omitted).

      Here, the PCRA court addressed this issue in the following manner:

            . . . the witnesses had an opportunity to view the
            appellant during the commission of the robbery and
            provided an accurate description and never
            equivocated on these identifications. Although
            appellant suggests that they did not have an
            opportunity to see him as they were told to lay on the
            ground, both victims had an opportunity to see the
            appellant during file robbery and unequivocally
            identified him within a half hour of the robbery and at
            trial. Therefore, had counsel requested that [the trial
            c]ourt provide the jury with a Kloiber instruction [it]
            would have likely denied this request.

PCRA court opinion, 12/31/19 at 18.

      Appellant does not point to anything in the record which would have

supported a request for a Kloiber charge, and we see nothing in our review

of the record which demonstrates the witnesses equivocated in any way in

their identification of appellant. We will not fault counsel for failing to make

an unwarranted request for a jury charge. See Commonwealth v. Upshur,


                                     - 21 -
J. A21041/20

764 A.2d 69, 77 (Pa.Super. 2000) (holding defendant not entitled to Kloiber

charge where eyewitness “had an unobstructed view of [Upshur] . . . lit by a

streetlight, at a distance of three feet and has consistently identified [him] as

the   shooter   throughout    the   investigation”),   appeal   dismissed     as

improvidently granted, 782 A.2d 538 (Pa. 2001) (parallel citation omitted);

see also Perez, 103 A.3d at 350; Reid, 99 A.3d at 488.

      In his third and final claim, appellant alleges the PCRA court erred in

dismissing his petition without an evidentiary hearing. (Appellant’s brief at

19-20.) We disagree.

      The Pennsylvania Rules of Criminal Procedure provide the PCRA court

with the discretion to dismiss a PCRA petition without an evidentiary hearing

if it is patently without merit. See Pa.R.Crim.P. 907. Because, for the reasons

discussed above, appellant’s ineffective assistance of counsel claims lack merit

and his prosecutorial misconduct claim is procedurally barred, he was not

entitled to an evidentiary hearing. See Miller, supra at 992. Accordingly,

appellant’s third and final claim must fail.

      As appellant’s claims are meritless, we affirm the denial of his PCRA

petition without an evidentiary hearing.

      Order affirmed.




                                      - 22 -
J. A21041/20



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 11/16/20




                          - 23 -